Case 8:20-cv-02144-JLS-JDE Document 8 Filed 11/13/20 Page 1 of 3 Page ID #:42
Case 8:20-cv-02144-JLS-JDE Document 8 Filed 11/13/20 Page 2 of 3 Page ID #:43


Mary F. Hannan v. Lillian A. Korber, et al., Case No. 8:20-cv-02144-JLS (JDEx)
Order Re Request to Proceed Without Prepayment of Filing Fee Comments, continued:

    On November 6, 2020, Plaintiff Mary F. Hannan (“Plaintiff”) filed a
Complaint and an application to proceed in forma pauperis (“IFP”). Dkt. 1, 2.

     I.     STANDARD OF REVIEW
       Because Plaintiff is proceeding pro se, the court liberally construes her
pleadings. See Eldridge v. Block, 832 F.2d 1132, 1137 (9th Cir. 1987). “A district
court may deny leave to proceed IFP at the outset if it appears from the face of the
proposed complaint that the action is frivolous or without merit.” Minetti v. Port of
Seattle, 152 F.3d 1113, 1115 (9th Cir. 1998).

       A complaint must contain “a short and plain statement of the grounds for the
court’s jurisdiction . . ..” Fed. R. Civ. P. 8(a)(1). A district court may dismiss an
action for lack of subject matter jurisdiction “at any time.” Fed. R. Civ. P. 12(h)(3);
see also Fiedler v. Clark, 714 F.2d 77, 78-79 (9th Cir. 1983). An IFP application may
properly be denied where the district court finds that it lacks subject matter
jurisdiction. See Good v. Arrington, 517 F. App’x 544, 544-45 (9th Cir. 2013)
(affirming denial of IFP request due to lack of subject matter jurisdiction).

     II.    RELEVANT ALLEGATIONS
       Plaintiff’s Complaint contains 18 purported causes of action, each for Libel
Per Se under California Civil Code Section 45(a), against four defendants. Dkt. 1.
The Complaint alleges no federal claims and purports to base subject matter
jurisdiction on "diversity jurisdiction," asserting that three of the defendants “are
residents of different states than California, where the actions and omissions of
defendants as alleged herein were made.” Id., ¶ 7. Plaintiff alleges she is a resident of
Ventura County, California. Id. ¶ 2. Plaintiff alleges the fourth defendant, Timothy
Korber, is a resident of Orange County, California. Id., ¶ 6. Both Orange and
Ventura Counties are within the Central District of California. See 28 U.S.C. § 84(c).
The Complaint does not specify an amount in controversy or seek a specific amount
of damages. Dkt. 1 at 13-14 (Prayer for Relief).

      III. DISCUSSION
        Federal courts are courts of limited jurisdiction. Owen Equip. & Erection Co.
v. Kroger, 437 U.S. 365, 374 (1978). A district court's jurisdiction to resolve a case on
its merits requires a showing that it has both subject matter and personal jurisdiction.
Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 577 (1999). “A federal court is
presumed to lack jurisdiction in a particular case unless the contrary affirmatively
appears.” Stock West, Inc. v. Confederated Tribes of the Colville Reservation, 873
F.2d 1221, 1225 (9th Cir. 1989). At the pleading stage, a plaintiff must allege
sufficient facts to show a proper basis for the court to assert subject matter
jurisdiction over the action. McNutt v. Gen. Motors Acceptance Corp., 298 U.S.
Case 8:20-cv-02144-JLS-JDE Document 8 Filed 11/13/20 Page 3 of 3 Page ID #:44


178, 189 (1936); Johnson v. Columbia Props. Anchorage, L.P., 437 F.3d 894, 899
(9th Cir. 2006); Fed. R. Civ. P. 8(a)(1).

       A federal district court generally has original jurisdiction over a civil action
when: (1) a federal question is presented in an action “arising under the Constitution,
laws, or treaties of the United States”; or (2) there is complete diversity of citizenship
and the amount in controversy exceeds $75,000. See 28 U.S.C. §§ 1331, 1332(a).

       Federal question jurisdiction under 28 U.S.C. § 1331 is governed by the well-
pleaded complaint rule, which requires that the basis for federal jurisdiction appear
on the face of the properly pleaded complaint, either because the complaint directly
raises an issue of federal law or because the plaintiff's “right to relief under state law
requires resolution of a substantial question of federal law in dispute between the
parties.” Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Trust for S. Cal.,
463 U.S. 1, 13 (1983).

        Diversity jurisdiction exists under where: (1) the amount in controversy
exceeds $75,000; and (2) the parties are completely diverse—i.e., citizens of different
states. 28 U.S.C. § 1332. Complete diversity means “each defendant is a citizen of a
different State from each plaintiff.” Owen Equip., 437 U.S. 365 at 373. An individual
is a citizen of his or her state of domicile. See Kantor v. Wellesley Galleries, Ltd.,
704 F.2d 1088, 1090 (9th Cir. 1983).

       Here, the Complaint alleges no federal claim or substantial question of federal
law. Thus, Plaintiff has not met his burden to show federal question jurisdiction.
With respect to diversity jurisdiction, the sole purported basis for jurisdiction
specified in the Complaint, leaving aside the $75,000 amount in controversy
requirement, the Complaint alleges that Plaintiff and defendant Timothy Korber
both reside in California. Thus, even construing the Complaint liberally, Plaintiff has
not alleged complete diversity between herself and all defendants, and has not
alleged a basis for diversity jurisdiction.

     IV. CONCLUSION
       For the foregoing reasons, Plaintiff’s IFP Application should be denied and the
action be dismissed without prejudice to Plaintiff pursuing her claims in state court.
